TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00088-CR


Joe Hernandez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 66246, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Hernandez appeals a judgment of conviction dated September 29, 2010.  Notice of
appeal was due 30 days from the date sentence was imposed.  See Tex. R. App. P. 26.2(a).  Notice
of appeal in this case was due by October 29, 2010, and not filed until January 24, 2011.  Because
the notice of appeal was not timely filed, this Court does not have jurisdiction over the appeal. 
Accordingly, we dismiss this appeal for want of jurisdiction.
 
_____________________________________________					      Diane M. Henson, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   May 17, 2011
Do Not Publish